              1 HANSON BRIDGETT LLP
                DOROTHY S. LIU, SBN 196369
              2 dliu@hansonbridgett.com
              3 EMILY JANE LEAHY, SBN 253866
                eleahy@hansonbridgett.com
              4 425 Market Street, 26th Floor
                San Francisco, California 94105
              5 Telephone: (415) 777-3200
                Facsimile: (415) 541-9366
              6
              7 Attorneys for DEFENDANTS CEMEX
                CONSTRUCTION MATERIALS
              8 PACIFIC, LLC; CEMEX, INC. and MAX
                PINA
              9
             10
                                       UNITED STATES DISTRICT COURT
             11
                                     CENTRAL DISTRICT OF CALIFORNIA
             12
             13
                KAREN GRIGORYAN, individually                Case No. 5:18-cv-1563 R (KKx)
             14 and on behalf of all others similarly
             15 situated,                                    STIPULATED PROTECTIVE
                                                             ORDER
             16               Plaintiffs,
             17        v.
             18 CEMEX CONSTRUCTION
             19 MATERIALS PACIFIC, LLC, a
                Delaware Limited Liability Company;
             20 CEMEX, INC., a Louisiana
                Corporation, MAX PINA, an
             21 individual, and DOES 1-50, inclusive,
             22
                             Defendants.
             23
             24        1.     PURPOSES AND LIMITATIONS
             25        Discovery in this action is likely to involve production of confidential,
             26 proprietary, or private information for which special protection from public
             27 disclosure and from use for any purpose other than prosecuting this litigation may
             28 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                                                                                 Case No. 5:18-cv-1563 R (KKx)
14718157.1                                    STIPULATED PROTECTIVE ORDER
              1 enter the following Stipulated Protective Order. The parties acknowledge that this
              2 Order does not confer blanket protections on all disclosures or responses to
              3 discovery and that the protection it affords from public disclosure and use extends
              4 only to the limited information or items that are entitled to confidential treatment
              5 under the applicable legal principles. The parties further acknowledge, as set forth in
              6 Section 12.3, below, that this Stipulated Protective Order does not entitle them to
              7 file confidential information under seal; Civil Local Rule 79-5 sets forth the
              8 procedures that must be followed and the standards that will be applied when a party
              9 seeks permission from the court to file material under seal.
             10         2.    GOOD CAUSE STATEMENT
             11         This action is likely to involve confidential employment records, personnel
             12 files and other valuable research, development, commercial, financial, technical
             13 and/or proprietary information, trade secrets or customer and pricing information,
             14 for which special protection from public disclosure and from use for any purpose
             15 other than prosecution of this action is warranted. Such confidential and proprietary
             16 materials and information consist of, among other things, confidential business or
             17 financial information, information regarding confidential employment records,
             18 personnel files, contact information, confidential business practices, and other
             19 confidential research, development, or commercial information (including
             20 information implicating privacy rights of third parties), information otherwise
             21 generally unavailable to the public, or which may be privileged or otherwise
             22 protected from disclosure under state or federal statutes, court rules, case decisions,
             23 or common law. Accordingly, to expedite the flow of information, to facilitate the
             24 prompt resolution of disputes over confidentiality of discovery materials, to
             25 adequately protect information the parties are entitled to keep confidential, to ensure
             26 that the parties are permitted reasonable necessary uses of such material in
             27 preparation for and in the conduct of trial, to address their handling at the end of the
             28 litigation, and serve the ends of justice, a protective order for such information is

                                                            -2-                   Case No. 5:18-cv-1563 R (KKx)
14718157.1                                     STIPULATED PROTECTIVE ORDER
              1 justified in this matter. It is the intent of the parties that information will not be
              2 designated as confidential for tactical reasons and that nothing be so designated
              3 without a good faith belief that it has been maintained in a confidential, non-public
              4 manner, and there is good cause why it should not be part of the public record of this
              5 case.
              6         3.     DEFINITIONS
              7                3.1    Action: this pending federal law suit, Case No. 5:18-cv-1563 R
              8 (KKx).
              9                3.2    Challenging Party: A Party or Non-Party that challenges the
             10 designation of information or items under this Order.
             11                3.3    “CONFIDENTIAL” Information or Items: information
             12 (regardless of how it is generated, stored or maintained) or tangible things that
             13 qualify for protection under Federal Rule of Civil Procedure 26(c), and as specified
             14 above in the Good Cause Statement.
             15                3.4    Counsel: Outside Counsel of Record and House Counsel (as well
             16 as their support staff).
             17                3.5    Designating Party: A Party or Non-Party that designates
             18 information or items that it produces in disclosures or in responses to discovery as
             19 “CONFIDENTIAL.”
             20                3.6    Disclosure or Discovery Material: All items or information,
             21 regardless of the medium or manner in which it is generated, stored, or maintained
             22 (including, among other things, testimony, transcripts, and tangible things), that are
             23 produced or generated in disclosures or responses to discovery in this matter.
             24                3.7    Expert: A person with specialized knowledge or experience in a
             25 matter pertinent to the litigation who has been retained by a Party or its counsel to
             26 serve as an expert witness or as a consultant in this Action.
             27                3.8    House Counsel: Attorneys who are employees of a party to this
             28 Action. House Counsel does not include Outside Counsel of Record or any other

                                                              -3-                   Case No. 5:18-cv-1563 R (KKx)
14718157.1                                      STIPULATED PROTECTIVE ORDER
              1 outside counsel.
              2               3.9    Non-Party: Any natural person, partnership, corporation,
              3 association, or other legal entity not named as a Party to this action.
              4               3.10 Outside Counsel of Record: Attorneys who are not employees of
              5 a party to this Action but are retained to represent or advise a party to this Action
              6 and have appeared in this Action on behalf of that party or are affiliated with a law
              7 firm which has appeared on behalf of that party, and includes support staff.
              8               3.11 Party: Any party to this Action, including all of its officers,
              9 directors, employees, consultants, retained experts, and Outside Counsel of Record
             10 (and their support staffs).
             11               3.12 Producing Party: A Party or Non-Party that produces Disclosure
             12 or Discovery Material in this Action.
             13               3.13 Professional Vendors: Persons or entities that provide litigation
             14 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
             15 demonstrations, and organizing, storing, or retrieving data in any form or medium)
             16 and their employees and subcontractors.
             17               3.14 Protected Material: Any Disclosure or Discovery Material that is
             18 designated as “CONFIDENTIAL.”
             19               3.15 Receiving Party: a Party that receives Disclosure or Discovery
             20 Material from a Producing Party.
             21         4.    SCOPE
             22         The protections conferred by this Stipulation and Order cover not only
             23 Protected Material (as defined above), but also (1) any information copied or
             24 extracted from Protected Material; (2) all copies, excerpts, summaries, or
             25 compilations of Protected Material; and (3) any testimony, conversations, or
             26 presentations by Parties or their Counsel that might reveal Protected Material.
             27         Any use of Protected Material at trial shall be governed by the orders of the
             28 trial judge. This Order does not govern the use of Protected Material at trial.

                                                            -4-                   Case No. 5:18-cv-1563 R (KKx)
14718157.1                                     STIPULATED PROTECTIVE ORDER
              1         5.    DURATION
              2         Even after final disposition of this litigation, the confidentiality obligations
              3 imposed by this Order shall remain in effect until a Designating Party agrees
              4 otherwise in writing or a court order otherwise directs. Final disposition shall be
              5 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
              6 or without prejudice; and (2) final judgment herein after the completion and
              7 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
              8 including the time limits for filing any motions or applications for extension of time
              9 pursuant to applicable law.
             10         6.    DESIGNATING PROTECTED MATERIAL
             11               6.1     Exercise of Restraint and Care in Designating Material for
             12 Protection. Each Party or Non-Party that designates information or items for
             13 protection under this Order must take care to limit any such designation to specific
             14 material that qualifies under the appropriate standards. The Designating Party must
             15 designate for protection only those parts of material, documents, items, or oral or
             16 written communications that qualify so that other portions of the material,
             17 documents, items, or communications for which protection is not warranted are not
             18 swept unjustifiably within the ambit of this Order.
             19         Mass, indiscriminate, or routinized designations are prohibited. Designations
             20 that are shown to be clearly unjustified or that have been made for an improper
             21 purpose (e.g., to unnecessarily encumber the case development process or to impose
             22 unnecessary expenses and burdens on other parties) may expose the Designating
             23 Party to sanctions.
             24         If it comes to a Designating Party’s attention that information or items that it
             25 designated for protection do not qualify for protection, that Designating Party must
             26 promptly notify all other Parties that it is withdrawing the inapplicable designation.
             27               6.2     Manner and Timing of Designations. Except as otherwise
             28 provided in this Order (see, e.g., second paragraph of section 5.2(a) below), or as

                                                             -5-                    Case No. 5:18-cv-1563 R (KKx)
14718157.1                                     STIPULATED PROTECTIVE ORDER
              1 otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for
              2 protection under this Order must be clearly so designated before the material is
              3 disclosed or produced.
              4        Designation in conformity with this Order requires:
              5        (a)    For information in documentary form (e.g., paper or electronic
              6 documents, but excluding transcripts of depositions or other pretrial or trial
              7 proceedings), that the Producing Party affix at a minimum, the legend
              8 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
              9 contains protected material. If only a portion or portions of the material on a page
             10 qualifies for protection, the Producing Party also must clearly identify the protected
             11 portion(s) (e.g., by making appropriate markings in the margins).
             12        A Party or Non-Party that makes original documents available for inspection
             13 need not designate them for protection until after the inspecting Party has indicated
             14 which documents it would like copied and produced. During the inspection and
             15 before the designation, all of the material made available for inspection shall be
             16 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
             17 documents it wants copied and produced, the Producing Party must determine which
             18 documents, or portions thereof, qualify for protection under this Order. Then, before
             19 producing the specified documents, the Producing Party must affix the
             20 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
             21 portion or portions of the material on a page qualifies for protection, the Producing
             22 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
             23 markings in the margins).
             24        (b)    for testimony given in depositions that the Designating Party identify
             25 the Disclosure or Discovery Material on the record, before the close of the
             26 deposition all protected testimony.
             27        (c)    for information produced in some form other than documentary and for
             28 any other tangible items, that the Producing Party affix in a prominent place on the

                                                           -6-                   Case No. 5:18-cv-1563 R (KKx)
14718157.1                                    STIPULATED PROTECTIVE ORDER
              1 exterior of the container or containers in which the information is stored the legend
              2 “CONFIDENTIAL.” If only a portion or portions of the information warrants
              3 protection, the Producing Party, to the extent practicable, shall identify the protected
              4 portion(s).
              5               6.3    Inadvertent Failures to Designate. If timely corrected, an
              6 inadvertent failure to designate qualified information or items does not, standing
              7 alone, waive the Designating Party’s right to secure protection under this Order for
              8 such material. Upon timely correction of a designation, the Receiving Party must
              9 make reasonable efforts to assure that the material is treated in accordance with the
             10 provisions of this Order.
             11         7.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
             12               7.1    Timing of Challenges. Any Party or Non-Party may challenge a
             13 designation of confidentiality at any time that is consistent with the Court’s
             14 Scheduling Order.
             15               7.2    Meet and Confer. The Challenging Party shall initiate the dispute
             16 resolution process under Local Rule 37.1 et seq.
             17               7.3    The burden of persuasion in any such challenge proceeding shall
             18 be on the Designating Party. Frivolous challenges, and those made for an improper
             19 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
             20 parties) may expose the Challenging Party to sanctions. Unless the Designating
             21 Party has waived or withdrawn the confidentiality designation, all parties shall
             22 continue to afford the material in question the level of protection to which it is
             23 entitled under the Producing Party’s designation until the Court rules on the
             24 challenge.
             25         8.    ACCESS TO AND USE OF PROTECTED MATERIAL
             26               8.1    Basic Principles. A Receiving Party may use Protected Material
             27 that is disclosed or produced by another Party or by a Non-Party in connection with
             28 this Action only for prosecuting, defending, or attempting to settle this Action. Such

                                                            -7-                   Case No. 5:18-cv-1563 R (KKx)
14718157.1                                     STIPULATED PROTECTIVE ORDER
              1 Protected Material may be disclosed only to the categories of persons and under the
              2 conditions described in this Order. When the Action has been terminated, a
              3 Receiving Party must comply with the provisions of section 13 below (FINAL
              4 DISPOSITION).
              5        Protected Material must be stored and maintained by a Receiving Party at a
              6 location and in a secure manner that ensures that access is limited to the persons
              7 authorized under this Order.
              8               8.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
              9 otherwise ordered by the court or permitted in writing by the Designating Party, a
             10 Receiving Party may disclose any information or item designated
             11 “CONFIDENTIAL” only to:
             12        (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
             13 as employees of said Outside Counsel of Record to whom it is reasonably necessary
             14 to disclose the information for this Action;
             15        (b)    the officers, directors, and employees (including House Counsel) of the
             16 Receiving Party to whom disclosure is reasonably necessary for this Action;
             17        (c)    Experts (as defined in this Order) of the Receiving Party to whom
             18 disclosure is reasonably necessary for this Action and who have signed the
             19 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
             20        (d)    the court and its personnel;
             21        (e)    court reporters and their staff;
             22        (f)    professional jury or trial consultants, mock jurors, and Professional
             23 Vendors to whom disclosure is reasonably necessary for this Action and who have
             24 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
             25        (g)    the author or recipient of a document containing the information or a
             26 custodian or other person who otherwise possessed or knew the information;
             27        (h)    during their depositions, witnesses ,and attorneys for witnesses, in the
             28 Action to whom disclosure is reasonably necessary provided: (1) the deposing party

                                                             -8-                 Case No. 5:18-cv-1563 R (KKx)
14718157.1                                     STIPULATED PROTECTIVE ORDER
              1 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
              2 not be permitted to keep any confidential information unless they sign the
              3 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
              4 agreed by the Designating Party or ordered by the court. Pages of transcribed
              5 deposition testimony or exhibits to depositions that reveal Protected Material may
              6 be separately bound by the court reporter and may not be disclosed to anyone except
              7 as permitted under this Stipulated Protective Order; and
              8         (i)   any mediator or settlement officer, and their supporting personnel,
              9 mutually agreed upon by any of the parties engaged in settlement discussions.
             10         9.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
             11 PRODUCED IN OTHER LITIGATION
             12         If a Party is served with a subpoena or a court order issued in other litigation
             13 that compels disclosure of any information or items designated in this Action as
             14 “CONFIDENTIAL,” that Party must:
             15         (a)   promptly notify in writing the Designating Party. Such notification
             16 shall include a copy of the subpoena or court order;
             17         (b)   promptly notify in writing the party who caused the subpoena or order
             18 to issue in the other litigation that some or all of the material covered by the
             19 subpoena or order is subject to this Protective Order. Such notification shall include
             20 a copy of this Stipulated Protective Order; and
             21         (c)   cooperate with respect to all reasonable procedures sought to be
             22 pursued by the Designating Party whose Protected Material may be affected.
             23         If the Designating Party timely seeks a protective order, the Party served with
             24 the subpoena or court order shall not produce any information designated in this
             25 action as “CONFIDENTIAL” before a determination by the court from which the
             26 subpoena or order issued, unless the Party has obtained the Designating Party’s
             27 permission. The Designating Party shall bear the burden and expense of seeking
             28 protection in that court of its confidential material and nothing in these provisions

                                                            -9-                   Case No. 5:18-cv-1563 R (KKx)
14718157.1                                     STIPULATED PROTECTIVE ORDER
              1 should be construed as authorizing or encouraging a Receiving Party in this Action
              2 to disobey a lawful directive from another court.
              3         10.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
              4 PRODUCED IN THIS LITIGATION
              5         (a)   The terms of this Order are applicable to information produced by a
              6 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
              7 produced by Non-Parties in connection with this litigation is protected by the
              8 remedies and relief provided by this Order. Nothing in these provisions should be
              9 construed as prohibiting a Non-Party from seeking additional protections.
             10         (b)   In the event that a Party is required, by a valid discovery request, to
             11 produce a Non-Party’s confidential information in its possession, and the Party is
             12 subject to an agreement with the Non-Party not to produce the Non-Party’s
             13 confidential information, then the Party shall:
             14               (1)    promptly notify in writing the Requesting Party and the Non-
             15 Party that some or all of the information requested is subject to a confidentiality
             16 agreement with a Non-Party;
             17               (2)    promptly provide the Non-Party with a copy of the Stipulated
             18 Protective Order in this Action, the relevant discovery request(s), and a reasonably
             19 specific description of the information requested; and
             20               (3)    make the information requested available for inspection by the
             21 Non-Party, if requested.
             22         (c)   If the Non-Party fails to seek a protective order from this court within
             23 14 days of receiving the notice and accompanying information, the Receiving Party
             24 may produce the Non-Party’s confidential information responsive to the discovery
             25 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
             26 not produce any information in its possession or control that is subject to the
             27 confidentiality agreement with the Non-Party before a determination by the court.
             28 Absent a court order to the contrary, the Non-Party shall bear the burden and

                                                           -10-                   Case No. 5:18-cv-1563 R (KKx)
14718157.1                                    STIPULATED PROTECTIVE ORDER
              1 expense of seeking protection in this court of its Protected Material.
              2         11.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
              3         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
              4 Protected Material to any person or in any circumstance not authorized under this
              5 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
              6 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
              7 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
              8 persons to whom unauthorized disclosures were made of all the terms of this Order,
              9 and (d) request such person or persons to execute the “Acknowledgment and
             10 Agreement to Be Bound” that is attached hereto as Exhibit A.
             11         12.     INADVERTENT PRODUCTION OF PRIVILEGED OR
             12 OTHERWISE PROTECTED MATERIAL
             13         When a Producing Party gives notice to Receiving Parties that certain
             14 inadvertently produced material is subject to a claim of privilege or other protection,
             15 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
             16 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
             17 may be established in an e-discovery order that provides for production without
             18 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
             19 as the parties reach an agreement on the effect of disclosure of a communication or
             20 information covered by the attorney-client privilege or work product protection, the
             21 parties may incorporate their agreement in the stipulated protective order submitted
             22 to the court.
             23         13.     MISCELLANEOUS
             24                 13.1 Right to Further Relief. Nothing in this Order abridges the right
             25 of any person to seek its modification by the Court in the future.
             26                 13.2 Right to Assert Other Objections. By stipulating to the entry of
             27 this Protective Order no Party waives any right it otherwise would have to object to
             28 disclosing or producing any information or item on any ground not addressed in this

                                                            -11-                  Case No. 5:18-cv-1563 R (KKx)
14718157.1                                     STIPULATED PROTECTIVE ORDER
              1 Stipulated Protective Order. Similarly, no Party waives any right to object on any
              2 ground to use in evidence of any of the material covered by this Protective Order.
              3               13.3 Filing Protected Material. A Party that seeks to file under seal
              4 any Protected Material must comply with Civil Local Rule 79-5. Protected Material
              5 may only be filed under seal pursuant to a court order authorizing the sealing of the
              6 specific Protected Material at issue. If a Party's request to file Protected Material
              7 under seal is denied by the court, then the Receiving Party may file the information
              8 in the public record unless otherwise instructed by the court.
              9         14.   FINAL DISPOSITION
             10         After the final disposition of this Action, as defined in paragraph 4, within 60
             11 days of a written request by the Designating Party, each Receiving Party must return
             12 all Protected Material to the Producing Party or destroy such material. As used in
             13 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
             14 summaries, and any other format reproducing or capturing any of the Protected
             15 Material. Whether the Protected Material is returned or destroyed, the Receiving
             16 Party must submit a written certification to the Producing Party (and, if not the same
             17 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
             18 (by category, where appropriate) all the Protected Material that was returned or
             19 destroyed and (2)affirms that the Receiving Party has not retained any copies,
             20 abstracts, compilations, summaries or any other format reproducing or capturing any
             21 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
             22 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
             23 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
             24 reports, attorney work product, and consultant and expert work product, even if such
             25 materials contain Protected Material. Any such archival copies that contain or
             26 constitute Protected Material remain subject to this Protective Order as set forth in
             27 Section 4 (DURATION).
             28         15.   Any violation of this Order may be punished by any and all appropriate

                                                            -12-                  Case No. 5:18-cv-1563 R (KKx)
14718157.1                                     STIPULATED PROTECTIVE ORDER
              1 measures including, without limitation, contempt proceedings and/or monetary
              2 sanctions.
              3 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
              4 DATED: October 30, 2018                           JAMES HAWKINS APLC
              5
              6
                                                      By:       /s/ Gregory Mauro
              7
                                                                     JAMES R. HAWKINS
              8                                                       GREGORY MAURO
              9                                               Attorneys for PLAINTIFF KAREN
                                                            GRIGORYAN, individually and on behalf
             10                                                  of all others similarly situated
             11
             12
             13 DATED: October 30, 2018                           HANSON BRIDGETT LLP
             14
             15
                                                      By:        /s/ Emily Jane Leahy
             16
                                                                       DOROTHY S. LIU
             17                                                      EMILY JANE LEAHY
                                                             Attorneys for DEFENDANTS CEMEX
             18
                                                               CONSTRUCTION MATERIALS
             19                                             PACIFIC, LLC; CEMEX, INC. and MAX
                                                                             PINA
             20
             21
                  FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
             22
                  DATED: November 1, 2018
             23
             24
             25
                  _____________________________________
             26
                MANUEL L. REAL
             27 District Judge, United States District Court
             28

                                                          -13-                Case No. 5:18-cv-1563 R (KKx)
14718157.1                                   STIPULATED PROTECTIVE ORDER
              1                                       EXHIBIT A
              2           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
              3         I, _____________________________ [print or type full name], of
              4 _________________ [print or type full address], declare under penalty of perjury
              5 that I have read in its entirety and understand the Stipulated Protective Order that
              6 was issued by the United States District Court for the Central District of California,
              7 Western Division, on ____________, 2018 in the case of Grigoryan v. CEMEX
              8 Construction Materials Pacific, LLC, etc., et al, Case No. 5:18-cv-1563 R (KKx). I
              9 agree to comply with and to be bound by all the terms of this Stipulated Protective
             10 Order and I understand and acknowledge that failure to so comply could expose me
             11 to sanctions and punishment in the nature of contempt. I solemnly promise that I
             12 will not disclose in any manner any information or item that is subject to this
             13 Stipulated Protective Order to any person or entity except in strict compliance with
             14 the provisions of this Order.
             15         I further agree to submit to the jurisdiction of the United States District Court
             16 for the Central District of California for the purpose of enforcing the terms of this
             17 Stipulated Protective Order, even if such enforcement proceedings occur after
             18 termination of this action. I hereby appoint __________________________ [print or
             19 type full name] of _______________________________________ [print or type
             20 full address and telephone number] as my California agent for service of process in
             21 connection with this action or any proceedings related to enforcement of this
             22 Stipulated Protective Order.
             23 Date: ______________________________________
             24 City and State where sworn and signed: _________________________________
             25
             26 Printed name: _______________________________
             27
             28 Signature: __________________________________

                                                            -14-                  Case No. 5:18-cv-1563 R (KKx)
14718157.1                                      STIPULATED PROTECTIVE ORDER
